Citation Nr: 1041297	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-07 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a respiratory disorder, 
to include as due to in-service asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to February 
1970.  

This matter is before the Board of Veterans' Appeals (Board) from 
a May 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

The  Veteran's representative indicated in his March 2007 
statement that the Veteran believed he had hearing loss as 
a result of his military service.  As such, this issue has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts that he has tinnitus as a result of exposure 
to acoustic trauma while in the Navy.  The Veteran reports that 
he was exposed to acoustic trauma while working as a machinist 
mate in the main machinery rooms of the USS Ranger (CV/CVA-61) 
and the USS Bon Homme Richard (CV/CVA-31).  He indicated that 
hearing protection devices were not required.  His DD-214 
confirms service as a Machinist Mate and a Machinist Mate 
Fireman.  

On his application, the Veteran indicated that he had 
tinnitus/ringing in the ears and he listed 2/20/70 as the date 
his disability began.  However, it is unclear how the Veteran 
selected that date, and the Veteran has not provided any 
statements clarifying when the ringing in his ears began or how 
it proceeded since then.  

In an October 2006 VA treatment note it was stated that the 
Veteran was hard of hearing and had worsening tinnitus, and there 
was what appeared to be a passing comment that it was more likely 
than not related to constant exposure to engine turbines as a 
machinist mate in the Navy.  However, the statement appears to be 
merely a transcription of the Veteran's own contention and it 
appears that the medical professional felt an audiology 
examination should be conducted.  Unfortunately, no examination 
appears to have been provided to date.

Given that this statement suggests that the Veteran has tinnitus 
which might be related to his military service, the Board 
concludes that an examination should be provided.

The Veteran also seeks service connection for a respiratory 
disorder, alleging that he developed the condition in 1995 as a 
result of in-service exposure to asbestos while working in his 
ship's machinery rooms.

There is no specific statutory or regulatory guidance with regard 
to claims for service connection for asbestosis or other 
asbestos-related diseases.  However, in 1988, VA issued a 
circular on asbestos-related diseases which provided guidelines 
for considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-88-
8, Asbestos-Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an 
opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-00 (April 13, 
2000).

The Board notes that the aforementioned provisions of M21-1 have 
been rescinded and reissued as amended in a manual rewrite (MR) 
in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, 
Para. 29, entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, 
Sec. C, Para. 9, entitled "Service Connection for Resulting from 
Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestosis under these administrative protocols 
using the specified criteria.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The 
latency period for asbestos-related diseases varies from 10 to 45 
or more years between first exposure and development of disease.  
The exposure may have been direct or indirect, and the extent or 
duration of exposure is not a factor. M21-1MR, Part IV, Subpart 
ii, Chap. 1, Sec. H, Para. 29a. 

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  Also 
noted is the increased risk of bronchial cancer in individuals 
who smoke cigarettes and have had prior asbestos exposure.  As to 
occupational exposure, exposure to asbestos has been shown in 
insulation and shipyard workers, and others including workers 
involved in the manufacture and servicing of friction products 
such as clutch facings and brake linings.  The clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart 
ii, Chap. 2, Sec. C, Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the latency 
and exposure information pertinent to the veteran.  M21-1MR, Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

Here, the Veteran was afforded a VA respiratory examination in 
April 2006 at which time the examiner conceded exposure to 
asbestos during the Veteran's period of active duty service due 
to his job duties as a Machinist Mate and Machinist Mate Fireman.  
Therefore, this case hinges upon whether the Veteran has a 
current diagnosis of a respiratory disorder, and whether that 
disorder is related to asbestos exposure.

The April 2006 examiner diagnosed the Veteran with emphysema with 
a high probable history of asbestos exposure.  However, the 
examiner opined that the Veteran's emphysema was not the result 
of his history of asbestos exposure because he did not appear to 
have obstructive lung disease on pulmonary function tests and was 
not medically treated for emphysema.  Furthermore, recent chest 
X-rays were unremarkable for emphysema, although they did reveal 
a new abnormality that was not present on previous chest X-rays.  
The examiner advised the Veteran to follow-up with his primary 
care provider concerning this new abnormality.  It is noted that 
the examination report reflects that the Veteran had smoked 1/2 a 
pack of cigarettes per day for approximately 20 years, but had 
stopped approximately 20 years earlier.

VA treatment records from the Orlando VA Medical Center dated 
from December 2004 to January 2006 have been associated with the 
claims folder.  However, the Veteran also attached a single 
October 2006 VA treatment note to his notice of disagreement 
which revealed a confirmed diagnosis of chronic obstructive 
pulmonary disease (COPD).  The note's author opined that his COPD 
was most likely related to asbestos exposure aboard the USS 
Ranger and the USS Bon Homme Richard, where the Veteran pulled 
out old pipes lined with asbestos and replaced them with new 
asbestos to provide continued steam to all functions of the 
ships.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.
 
In this case, the statement in the treatment record appears to be 
merely a reiteration of the Veteran's contention as no rationale 
appears to be provided and there was no discussion of other 
potential factors such as the Veteran's history of tobacco usage.  
Nevertheless, the statement does suggest a possible relationship 
between the Veteran's possible exposure to asbestos during 
service and a current respiratory disorder.  As such, an 
examination should be provided.
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's VA 
treatment records from the Orlando VA Medical 
Center subsequent to January 2006.  

2.  Schedule the Veteran for a VA audiology 
examination.  The Veteran's claims file 
should be provided, and the examiner should 
review it.  After examining the Veteran, the 
examiner should determine whether the Veteran 
has tinnitus, and if so, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the Veteran's 
tinnitus was the result of military noise 
exposure.  All opinions and conclusions 
expressed must be supported by a complete 
rationale.  

3.  Schedule the Veteran for a VA respiratory 
examination.  The examiner should be provided 
with the Veteran's claims file and a complete 
rationale should be provided for any opinion 
expressed.  The examiner should diagnose any 
current respiratory disability to include 
COPD and emphysema, and then should determine 
whether it is at least as likely as not (50 
percent or greater) that such a disability 
was related to asbestos exposure during 
military service.  In doing so, the examiner 
should address the October 2006 treatment 
record noted above as well as the relevance, 
if any, of the Veteran's history of smoking 
as noted at his VA examination in April 2006.

4.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



